         Case 1:19-cv-09993-KPF Document 50 Filed 08/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    YURI STAROSTENKO, and IRINA
    TSAREVA,

                            Plaintiffs,               19 Civ. 9993 (KPF)
                     -v.-
                                                    ORDER OF SERVICE
    UBS AG BANK,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

        Plaintiffs Yuri Starostenko and Irina Tsareva, who are proceeding pro se

and in forma pauperis (IFP), filed this action against “UBS AG (a Swiss Bank).”

The Court directed Plaintiffs to provide a domestic service address for UBS AG,

and Plaintiffs provided several different addresses in New York, but the United

States Marshals Service has not been able to effect service on UBS. 1 (Dkt. #10,

18, 19, 21, 42, 43). Counsel for UBS appeared in this matter and moved to

dismiss the amended complaint for failure to effect proper service and for

failure to state a claim. (Dkt. #22, 44, 45).

        Because Plaintiffs have been granted permission to proceed IFP, Plaintiffs

are entitled to rely on the Court and the U.S. Marshals Service to effect service.

Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C.



1       The Court explained in the November 25, 2019 order (Dkt. #10) that the
        U.S. Marshals Service cannot assist with service of foreign entities, see
        Cross v. State Farm Ins. Co., No. 3:10 Civ. 1179 (TJM/DEP), 2011 WL
        13234729, at *2 n.3 (N.D.N.Y. Nov. 7, 2011), and that the Hague
        Convention, and Federal Rule of Civil Procedure 4(f) and 4(h) govern
        international service.
        Case 1:19-cv-09993-KPF Document 50 Filed 08/21/20 Page 2 of 3




§ 1915(d) (“The officers of the court shall issue and serve all process ... in [IFP]

cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Moreover, under Valentin v.

Dinkins, a pro se litigant is entitled to assistance from the district court in

serving a defendant. 121 F.3d 72, 76 (2d Cir. 1997).

      Within 30 days from the date of this order, counsel for UBS AG is

directed to either: (i) notify the Court whether he will accept service on behalf of

UBS AG; or (ii) provide a New York address where the U.S. Marshals Service

can serve UBS AG. Should counsel decline to accept service on behalf of UBS

AG, and opts instead to provide a service address, the Court will issue an order

directing the Clerk of Court to complete the USM-285 form with the address for

UBS AG and deliver all documents necessary to effect service to the U.S.

Marshals Service.

      Plaintiffs filed a second amended complaint which added as a defendant

“UBS (Bahamas) Ltd. (in liquidation),” and asked that the Court issue a

summons for the new defendant. (Dkt. #46, 47).

      The Clerk of Court is directed to issue a summons as to Defendant “UBS

(Bahamas) Ltd. (in liquidation).” Plaintiffs are directed to serve the summons

and complaint on Defendant within 90 days of the issuance of the summons.

If within those 90 days, Plaintiffs have not either served Defendant or

requested an extension of time to do so, the Court may dismiss the claims

against Defendant under Rules 4 and 41 of the Federal Rules of Civil Procedure

for failure to prosecute.


                                          2
          Case 1:19-cv-09993-KPF Document 50 Filed 08/21/20 Page 3 of 3




                                   CONCLUSION

        Plaintiffs have consented to receive electronic service of court

documents. 2 (Dkt. #5, 6).

        The Clerk of Court is directed to issue a summons for “UBS

(Bahamas) Ltd. (in liquidation”), and mail the summons and a copy of this

Order to Plaintiffs, together with an information package.

        SO ORDERED.

    Dated: August 21, 2020
           New York, New York

                                                 KATHERINE POLK FAILLA
                                                United States District Judge




2       In light of the current global health crisis, parties proceeding pro se may
        submit all filings by email to
        Temporary_Pro_Se_Filing@nysd.uscourts.gov. For more information,
        including instructions on this new email service for pro se parties, please
        visit the Court’s website at nysd.uscourts.gov.

                                          3
